Citation Nr: 1139960	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-27 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from July 1980 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for a low back disability.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2011.  He submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that current chronic low back disability (degenerative disc disease and degenerative joint disease), initially demonstrated years after service, are related to trauma during active service.  


CONCLUSION OF LAW

A low back disability, to include degenerative disc disease and degenerative joint disease, was not incurred in or aggravated by active service, and degenerative joint disease (arthritis) may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a July 2009 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, a VA examination report and opinion, the Veteran's statements and personal hearing testimony, and the additional evidence submitted at his May 2011 hearing.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

The October 2009 examination report reflects that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the October 2009 VA medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability, to include degenerative disc disease and osteophytic spurring (arthritis) of the lumbosacral spine.  The Board observes that the Veteran's service treatment records show that he was treated in service in August 1980 for complaints of muscle spasm in the dorsal and lumbar spine areas.  Medication was prescribed and there are no further entries pertaining to the back for the duration of his period of active duty.  In July 1983, he waived a discharge physical examination.  Therefore, the Veteran has one of the elements required to substantiate a claim for service connection, namely evidence of in-service incurrence of low back muscle spasm.  

He also has another one of the elements required to substantiate a claim for service connection, namely a current disability.  Private treatment reports dated from March 1999 through April 2011 as well as the October 2009 VA examination report show that the Veteran has been clinically demonstrated with degenerative disc disease and osteophytic spurring (arthritis) of the spine.  

However, based on the evidence of record, the Board concludes that service connection for a low back disability, to include degenerative disc disease and osteophytic spurring (arthritis) of the lumbar spine, may not be granted because the most probative evidence of record (the October 2009 VA examination report) shows that the currently diagnosed back disability is not related to the Veteran's military service, including the muscle spasms he experienced during active duty and are reported in his service treatment reports.  See Winsett, supra.  This opinion was based on a full review of the record and a thorough clinical evaluation.  The physician explained that the Veteran's back problems in service did not result in a medical discharge and there are no documented medical complaints within five years of his discharge from service.  Consequently, in light of the Veteran's history of post-service injuries, the gap in time between service and the onset of his current problems, it was opined that the Veteran's current back disability was less likely due to the incident he experienced in service.  See Bloom, supra.  

The private medical statements presented by the Veteran from D.D.L., M.D., and D.P., M.D. of Raiter Clinic dated in January 2010 and April 2011, respectively, are lacking in probative value because neither statement comports with the clinical data contained in the record.  Dr. P. remarked that the Veteran injured his back during military service in August 1980, and that he had treated him intermittently in the past for musculoskeletal low back pain recurrence.  Dr. L. stated that the Veteran injured his back in service in 1981 and that since that injury, he has had intermittent back pain that has been disabling him.  However, the contemporaneous clinical reports from the Raiter Clinic, dated March 1999 through February 2008, more than 15 years after the Veteran's release from active duty, do not indicate that the Veteran reported an in-service back injury at the time he initially sought treatment.  In fact, in a March 1999 entry it was reported that the Veteran presented with acute back pain that occurred the previous day when he slipped on ice.  The assessment was acute low back strain with acute muscle spasm.  A January 2000 entry reported that the Veteran had a burning parasthesias in the right lateral thigh for the past two months.  He was reassured that the condition typically resolved after a period of months.  In a January 2001 entry, it was noted that he had intermittent tingling and numbness in the right lateral thigh for the past five years (still a decade after discharge) but that lately it had been more severe.  Additionally, three days prior, he was pushing a heavy dehumidifier and he felt something "pop" in his back.  He had pain since that time.  The assessment was muscular low back pain, possibly superimposed radicular syndrome with disc syndrome of longstanding duration.  A February 2003 entry reported that the Veteran had presented with complaints of back pain after recent travel and carrying a lot of luggage.  The assessment was acute low back strain.  A February 2008 entry showed that the Veteran presented with complaints of pain in his legs.  He believed it started after he was carrying something heavy two weeks prior.  The impression was low back pain.  

The Veteran filed his claim for benefits in July 2009.  Subsequently, he presented to the Raiter Clinic in January 2010, and reported a past history of lumbar spine strain that he first sustained in the Army in 1981.  It was also reported that he had "very severe back pain" that had been intermittent since the initial injury, but acknowledged that the Veteran currently worked in a very "physical" capacity.  In reviewing all these records, the Board finds that the statements proffered by Dr. P. and Dr. L. are simply not supported by the clinical data contained in the record and do not address the myriad post-service back injuries reported in their records.  Hence, they lack significant probative value.  See Bloom, supra.  

Moreover, the Board observes that there are no medical records documenting complaints of back pain or back problems to satisfy the continuity of symptomatology requirement of § 3.303(b) until more than 15 years after discharge, and degenerative disc disease and osteophytic spurring (arthritis) of the lumbar spine was not medically documented within one year of the Veteran's discharge from service.  In this regard, the Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lack of clinical evidence reflecting treatment pertaining to the lumbosacral spine until many years (more than 15) after his discharge from active service, coupled with the fact that the Veteran declined a discharge examination and has a history of post-service injuries to the lumbosacral spine, are against his claim for service connection.  The Board acknowledges the Veteran's testimony that he began seeking therapy from a chiropractor for back problems in 1990; however, this still demonstrates a gap in clinical treatment for approximately seven years and does not aid his assertions pertaining to continuity of symptomatology.  

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board finds that the Veteran (as well as his spouse and brother) are competent to report that he injured his back in service and that he has experienced pain in his back since that time.  Nevertheless, they are not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board finds that little probative weight can be assigned to the statements regarding experiencing back pain since service as the Board deems such statements to be less than credible, when considered in conjunction with the record as a whole noting the contrary as well as the occurrence of several post-service injuries.  While the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining the weight of such evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Again, the Board points out that there is no mention of an in-service injury in the contemporaneous post-service clinical records until after the Veteran filed his VA claim.  Consequently, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  See Cartwright, supra.  Therefore, the Veteran's, his spouse's and his brother's statements do not constitute competent and credible evidence of a medical nexus opinion and are not sufficient to establish the presence of a chronic spine disability from the time the Veteran was discharged from service to the present as required under 38 C.F.R. § 3.303(b).  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  



ORDER

Service connection for a low back disability, to include degenerative disc disease of the lumbar spine, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


